DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is responsive to claims filed on 03/06/2019.  Claims 1-10 are pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the folding sensor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.   For examination purposes claim 7 is construed 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (U.S. 2014/0029190).
Regarding claim 1, Sato teaches: A multi-page display screen (abstract… electronic device), comprising a first display sub-screen (Figs 1-3; [0027]… “first support 2 (a first housing, a first part)”) and a second display sub-screen formed by flexible screens (Figs. 1-3; [0027]… “second support 3 (a second housing, a second part)”), wherein the first display sub-screen and the second display sub-screen each comprises a first half screen and a second half screen ([0028]… “as an example, the first support 2 has a surface 2a (a front surface, an upper surface, a frontal surface, a surface portion) and a surface 2b (a rear surface, a bottom surface, a back surface, a surface portion) located on the side opposite to the surface 2a, as illustrated in FIGS. 5 and 6”; [0031]… “as an example, the second support 3 comprises a wall 3m including a surface 3a and the surface 3b”), wherein the first half screen and the second half screen are pivotable and foldable relative to each other ([0036]… “With such a structure, in a configuration in which the first support 2 and the second support 3 are folded at the hinges 4 (in the second configuration), the display 5 is bent at a central part 5k (the central part in the longitudinal direction, a part located on top of the hinges 4, a bent part) located between the end 5c and the end 5e”), wherein the first half screen and the second half screen can be unfolded relative to each other (see Fig. 1), and wherein backs of the first half screens of the first display sub-screen and of the second display sub-screen are bonded together (see Figs. 1-3).

Regarding claim 9, Sato teaches the invention of claim 1 as discussed above. Sato further teaches: A mobile phone comprising the multi-page display screen according to claim 1 ([0026]… “the electronic device according to the embodiment may be implemented as various electronic devices such as a television receiver, a cellular phone, a smartphone, a personal digital assistant (PDA), an office appliance, an electronic dictionary, a game machine, a video display device, and a video player”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (U.S. 2014/0029190) in view of Kim (U.S. 2015/0338888).

However, Kim teaches: wherein the flexible screen is a flexible oled screen ([0440]… “The display panel 7811 may be various displays including a liquid crystal display (LCD), an organic light-emitting diode (OLED) display, an active matrix organic light-emitting diode (AMOLED) display, a plasma display panel (PDP), or the like. The display panel 7811 may be flexible, transparent, and/or wearable”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Sato to incorporate the teaching of Kim to configure the flexible screen to be a flexible oled screen. The motivation of combining these analogous arts is to provide a device having a flexible characteristic in which a user may conveniently view a plurality of application screens ([0008]).

Regarding claim 10, Sato teaches the invention of claim 9 as discussed above. Sato does not explicitly teach: wherein the first display sub-screen and the second display sub-screen correspond to one of i) a first SIM card and a second SIM card installed in the mobile phone respectively, and ii) a first operation mode and a second operation mode in the mobile phone respectively.
However, Kim teaches: wherein the first display sub-screen and the second display sub-screen correspond to one of i) a first SIM card and a second SIM card installed in the mobile phone respectively, and ii) a first operation mode and a second operation mode in the mobile phone respectively ([0011]… “a controller configured to control the flexible display to display an execution screen of at least one first application on a first surface of the flexible display that is used as a display of the foldable device when the flexible display is folded, and control, in response to the flexible display being unfolded, the flexible display to display the execution screen of the at least one first application and an execution screen of at least one second application related to the at least one first application to be displayed on a second surface of the flexible display that is used as a display of the foldable device when the flexible display is unfolded”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Sato to incorporate the teaching of Kim to configure the first display sub-screen and the second display sub-screen to correspond to one of i) a first SIM card and a second SIM card installed in the mobile phone respectively, and ii) a first operation mode and a second operation mode in the mobile phone respectively. The motivation of combining these analogous arts is to provide a device having a flexible characteristic in which a user may conveniently view a plurality of application screens ([0008]).

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (U.S. 2014/0029190) in view of Lee (U.S. 2015/0255023).
Regarding claim 3, Sato teaches the invention of claim 1 as discussed above. Sato does not explicitly teach: wherein backs of the first half screens of the first display sub-screen and of the second display sub-screen are bonded together by an optical adhesive.  
However, Kim teaches: wherein backs of the first half screens of the first display sub-screen and of the second display sub-screen are bonded together by an optical adhesive [0044]… “The inner edge portions of the first and second display panels 110 and 120 are bonded to each other to face each other by a panel bonding member 150. In this case, the panel bonding member 150 may be made of a transparent adhesive, for example, a thermal hardening adhesive, an ultrasonic hardening adhesive, or an optical hardening adhesive”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Sato to incorporate the teaching of Lee to configure backs of the first half screens of the first display sub-screen and of the second display sub-screen are bonded together by an optical adhesive. The motivation of combining these analogous arts is to minimize stress given to a bending area of a display panel ([0003]).

Regarding claim 4, Sato teaches the invention of claim 1 as discussed above. Sato does not explicitly teach: wherein the second half screens are combined with a middle frame, and wherein the middle frame is disposed on backs of the second half screens of the first display sub-screen and of the second display sub-screen and embraces the first display sub-screen and the second display sub-screen as a book cover.
However, Lee teaches: “The first and second support frames 310 and 320 fix the inner edge portions of the first and second display panels 110 and 120 bonded to each other while supporting the first and second display panels 110 and 120” ([0063]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Sato to incorporate the teaching of Lee to configure the second half screens are combined with a middle frame, and wherein the middle frame multi page display is disposed on backs of the second half screens of the first display sub-[0003]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (U.S. 2014/0029190) in view of Lee (U.S. 2015/0255023) as applied to claim 4 above, and further in view of Kwon (U.S. 2016/0181346).
Regarding claim 5, the combination of Sato and Lee teaches the invention of claim 1 as discussed above. Lee does not explicitly teach: wherein one of a COP bending technique and a COF bending technique is used on ends of the second half screens to bend electronic chips to backs of the second half screens and hide the electronic chips in the middle frame.
However, Jung teaches “the inactive area with the connection interface can be bent away from the plane of the adjacent portion of the flexible display so that the printed circuit (e.g., COF, PCB and the like) is positioned at the rear side of the flexible display 100” ([0046]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Sato to incorporate the teaching of Jung to configure one of a COP bending technique and a COF bending technique to be used on ends of the second half screens to bend electronic chips to backs of the second half screens and hide the electronic chips in the middle frame. The motivation of combining these analogous arts is to effectively use the available space of the foldable display.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (U.S. 2014/0029190) in view of Jung (U.S. 2016/0246559).
Regarding claim 6, the combination of Sato and Lee teaches the invention of claim 1 as discussed above. Lee further teaches: wherein the first display sub-screen and the second display sub-screen each includes a folding sensor, which is configured to sense folding and unfolding of the first display sub-screen and the second display sub-screen respectively, in order to turn on/off the first display sub-screen and the second display sub-screen.
However, Jung teaches “the foldable display further comprises a sensor configured to detect the first and second configurations of the foldable display; and a controller configured to control the sensor and the first to fourth display units. The controller can be further configured to activate the first to third display units when the sensor detects that the foldable display is in the first configuration; and activate the fourth display unit when the sensor detects that the foldable display is in the second configuration” ([0029]).
Therefore, it would have been obvious to one of ordinary Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Sato to incorporate the teaching of Jung to configure the first display sub-screen and the second display sub-screen each to include a folding sensor to sense folding and unfolding of the first display sub-screen and the second display sub-screen respectively, in order to turn on/off the first display sub-screen and the second display sub-screen. The motivation of combining these analogous arts is to effectively use the available space of the foldable display ([0009]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (U.S. 2014/0029190) in view of Lee (U.S. 2014/0331781).
Regarding claim 7, Lee teaches the invention of claim 1 as discussed above. Sato does not explicitly teach teaches: wherein the folding sensor has a metal wire, and wherein resistance of the metal wire changes when the first display sub-screen or the second display sub-screen is folded or unfolded, thereby the folding sensor senses unfolding and folding of the first display sub-screen or the second display sub-screen.
However, Kwon teaches “The device includes a measurement unit including a plurality of bending sensors disposed along at least one edge of the flexible device, and configured to output measurement values sensed by the plurality of bending sensors, and a controller configured to detect a position of at least one curve point on the flexible device by receiving the sensed measurements values from the measurement unit, and to detect at least one bending line of the flexing device according to information about positions of curve points, which are detected on at least two different sides of the flexible device. Kwon further teaches “The device includes a measurement unit including a plurality of bending sensors disposed along at least one edge of the flexible device, and configured to output measurement values sensed by the plurality of bending sensors, and a controller configured to detect a position of at least one curve point on the flexible device by receiving the sensed measurements values from the measurement unit, and to detect at least one bending line of the flexing device according to information about positions of curve points, which are detected on at least two different sides of the flexible device “the flexible display is bent, the strain gauges may also be bent along the flexible device 100, because the strain gauges are mounted on the flexible printed circuit board [0060]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Sato to incorporate the teaching of Jung to configure the folding sensor to have a metal wire, and to configure resistance of the metal wire to change when the first display sub-screen or the second display sub-screen is folded or unfolded, thereby the folding sensor senses unfolding and folding of the first display sub-screen or the second display sub-screen. The motivation of combining these analogous arts is to provide a flexible device that includes a plurality of bending sensors disposed on edges of the flexible device and that is configured to detect a shape of the flexible device from the plurality of disposed sensors ([0014]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (U.S. 2014/0029190) in view Seo (U.S. 2013/0321340).
Regarding claim 8, Sato teaches the invention of claim 1 as discussed above. Sato does not explicitly teach teaches: wherein each of the first display sub-screen and the second display sub-screen comprises one of a virtual touch button and a physical button which is used to control turning on/off of the first display sub-screen and the second display sub-screen 
However, Kwon teaches “One surface of the first panel 2 has a first touch screen 12, and at least one physical button 5 may be disposed in a lower end of the first touch screen 12. One surface of the second panel 4 has a second touch screen 14 disposed in parallel with the first touch screen 12, and at least one physical button 5' may be disposed in a lower end of the second touch screen 14. The physical buttons 5 and 5' include at least one of a push button and a touch button” (buttons 5 and 5’ in Fig. 2; [0107]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Sato to incorporate the teaching of Jung to configure each of the first display sub-screen and the second display sub-screen to comprise one of a virtual touch button and a physical button which is used to control turning on/off of the first display sub-screen and the second display sub-screen respectively, and to configure each of the first half screen and the second half screen of the first display sub-screen and of the second display sub-screen comprises one of a virtual touch button and a physical button which is used to control turning on/off the first half screen and the second half screen of the first display sub-screen and of the second display sub-screen respectively. The motivation of combining these analogous arts is to selectively control each of the display screens.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334.  The examiner can normally be reached on Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622